HARWOOD, Presiding Judge
(concurring specially).
I concur in the conclusions reached by Judge CATES.
However, it is the opinion of this writer that, while there may be a conflict as to whether Wright or Berness was the actual driver at the time Miss Tays was struck, the evidence shows that this pair got together early on the day of the collision, were together constantly, provided themselves with liquor, and up until the time of the collision were drinking together and were driving together over the countryside.
There was some evidence tending to show a swapping of control of the car during their drives, first one driving and then the other.. Their actions were mutually acceptable, and they acted jointly.
Their driving while under the influence of intoxicating beverages was unlawful. In., this they were-acting with a joint purpose.
To prove this, it was not necessary to., show an express agreement or understanding between them, but such joint action may be inferred from their conduct, and the circumstances. See State v. Sarver, 134 Kan. 98, 4 P.2d 440.
Under the evidence the jury was fully warranted in finding joint action between the appellant and Berness for several hours-prior to the collision.
A part of this joint and concert action, was illegal, and led proximately to the collision.
In this light, the action of the court ini the refusal of charges 8 and 53, and its instructions as to joint responsibility, and the court’s refusal to exclude the solicitor’s argument were all without error.
Certainly it cannot be said that the joint conduct of Wright and Berness was not of' á character but that the tragic results of their conduct would imply a felonious intent.